Citation Nr: 0007601	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  91-54 499	)	DATE


RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1966.  He served in combat in Vietnam where he was awarded, 
inter alia, the Purple Heart, the Combat Infantryman's Badge 
and the Bronze Star. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied an evaluation in excess of 
10 percent the service-connected PTSD.  This appeal also 
arises from a February 1990 rating decision that denied the 
appellant's application to reopen a claim of entitlement to 
service connection for schizophrenia on the basis that he had 
not submitted new and material evidence.  In October 1991, 
the Board upheld the RO's rating decision; however, 
reconsideration of the Board's decision was ordered by the 
authority granted to the Chairman pursuant to 38 U.S.C.A. 
§ 7103 (West 1991), and the case was again referred to an 
expanded Reconsideration Section of the Board.  This case was 
remanded to the RO for further development in June 1994 and 
December 1996.  That development has been completed and the 
case has returned to the Board for final appellate 
consideration.  

In a January 1998 rating decision, the RO assigned a 30 
percent evaluation to the service-connected PTSD.  As the 30 
percent evaluation is less than the maximum available under 
the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In October 1998, the RO denied entitlement to service 
connection for myelodysplastic syndrome.  The veteran was 
informed of the RO's decision that same month.  In December 
1998, a Statement of the Case (SOC) was issued.  The veteran, 
however, did not perfect an appeal.  Therefore, the Board 
concludes that he is not seeking appellate review of this 
issue. 

The Board observes that the claims files are in dire need of 
repair. In this regard, each claims folder contains far too 
many documents than are justified for a single folder.  The 
flaps of the folders are torn or loose from the main body, 
voluminous VA and service medical treatment records are loose 
in the folders, never having been securely placed, and many 
documents are in danger of being forever lost or misplaced 
due to the shear volume of loose and unfiled material.  
Accordingly, in order preserve the integrity of the 
appellant's record, corrective action must be initiated at 
once.  Accordingly, in addition to implementing the order 
below the RO shall repair the veteran's claims folders by 
replacing each volume with at least two volumes.  If more are 
necessary, the RO should use more.  Folders must not be 
expanded with duct tape, etc.  All records must be secured 
into the volumes with "Acco" or like type fasteners.  
Temporary files must be incorporated with the permanent 
files.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of a demonstrable 
inability to obtain or retain employment. 

2.  In an unappealed September 1981 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disorder. 

3.  Evidence received since the RO's September 1981 rating 
decision bears directly and substantially on whether or not 
the veteran's schizophrenia was incurred in or aggravated by 
service, and it is so significant that it must be considered 
in order to decide the claim.

4.  There is competent medical evidence showing a causal 
relationship between the veteran's current schizophrenia and 
his active service in Vietnam.

5.  The veteran's claim of entitlement to a total rating 
based on individual unemployability was presented after the 
claim for an increased evaluation for PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The veteran's claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is moot.  38 U.S.C.A. §§ 5110(a), 7104 (West 
1991); 38 C.F.R. §§ 4.16(a), 20.101 (1999). 

3.  The September 1981 rating decision finding that no new 
and material evidence had been submitted to reopen a claim 
for service connection schizophrenia is final.  38 U.S.C.A. 
§ 7105 (West 1991).

4.  Evidence received since the September 1981 rating 
decision is new and material, and the veteran's claim for 
service connection for schizophrenia is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

5.  Schizophrenia was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD

The veteran's claim of entitlement to an increased evaluation 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App 629, 632 (1992).  Once a claimant 
has presented a well-grounded claim VA has a duty to assist 
the claimant in developing facts which are pertinent to the 
claim.  See 38 U.S.C.A. § 5107.  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The evidence includes the 
veteran's service medical records, numerous VA and private 
treatment records and several VA examinations.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155.  
Where entitlement to service connection has been established 
and an increase in disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1999). Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran contends, in essence, that his service-connected 
PTSD has increased in severity and has interfered with his 
ability to maintain substantial gainful employment.  In this 
regard, the appellant is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, for PTSD.  Effective November 7, 1996, 
VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV). 61 Fed Reg. 52,700 (1996) (codified at 38 
C.F.R. § 4.125 (1999)).  The new criteria for evaluating 
psychiatric disabilities were codified at newly designated 38 
C.F.R. § 4.130 (1999).  The new rating criteria are 
sufficiently different from those in effect prior to November 
7, 1996.  Nonetheless, in Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), the Court held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  In light of Karnas, the Board will proceed 
to analyze the veteran's PTSD claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, a 50 percent 
rating was for consideration where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; or when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
applicable where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired; or when psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  Finally, a 
100 percent rating was applicable where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or where 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulted in profound retreat from mature 
behavior; or where the veteran was demonstrably unable to 
obtain or retain employment.  The three criteria for a 100 
percent criteria were independent of one another and only one 
needed to be met in order to award a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. § 
4.130, a 50 percent rating is for consideration where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
applicable where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In applying the evidence of record to the rating criteria, 
and after resolving reasonable doubt in the veteran's favor, 
the Board finds that his level of disability satisfies the 
criteria for a 100 percent rating under the prior 
regulations.  In reaching the foregoing conclusion, the Board 
observes that numerous private and VA examiners have 
concluded that the veteran is unable to maintain employment.  
In this regard, the veteran's private physician, Fredric W. 
Feist, M.D., has indicated in numerous reports that the 
veteran is vocationally disabled, and that with the one time 
exception of working part-time at a department store for one 
month in 1976, he has been unemployable.  In addition, a VA 
physician in January 1997 concluded that the veteran's 
social, vocational and industrial impairment was severe, and 
VA medical reports, dated in 1999, reflect that a VA 
vocational rehabilitation counselor has found the appellant 
to be unemployable and that it is not feasible for him to be 
involved in vocational rehabilitation.  

In addition, a review of the January 1997 VA examination 
report and subsequent VA outpatient reports, dated in 1999, 
reflect that the veteran has been assigned Global Assessment 
Functioning Scores of 41 and 45, respectively, as opposed to 
a score of 70 during an August 1995 VA examination.  In 
assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Richard v. Brown, 9 Vet. 
App. 266, 267 (citing DSM-IV 32).  A score of score of 41 - 
50 is defined as "Serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job)." Ibid.

After weighing the evidence of record and resolving 
reasonable doubt in the veteran's favor, the Board believes 
that the disability picture presented demonstrates that PTSD 
is productive of a demonstrable inability to obtain or retain 
employment.  Therefore, the schedular criteria for a 100 
percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996). 

As the Board has found that a 100 percent schedular rating is 
warranted under the criteria in effect prior to November 7, 
1996, consideration of the claim under the criteria in effect 
after that date is not necessary.  The Board observes in 
passing, however, that because PTSD renders the appellant 
unable to function occupationally that a 100 percent rating 
under the new regulation is in order as well.  38 C.F.R. § 
4.130.

II. Total Rating Based on Individual Unemployability

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ."  38 C.F.R. § 20.101(a); see also 38 U.S.C.A. §§ 
511(a), 7104(a).  In this respect, however, the veteran 
submitted his claim for an increased evaluation for PTSD in 
1989.  He did not file a claim for individual unemployability 
until 1999.  As such, any effective date for a total 
schedular rating will predate any possible award pursuant to 
the provisions of 38 C.F.R. § 4.16(a).  Therefore, the issue 
of a total rating based on individual unemployability is 
moot, and the Board may not exercise jurisdiction over the 
issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
VAOPGCPREC 06-99 (June 7,1999).

III.  Schizophrenia 

Under the law, in the context of this issue, service 
connection may be granted for any disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Board notes that if 
a disorder is a specified chronic disease, service connection 
may be granted if it is manifested to a degree of 10 percent 
within the presumptive period following separation from 
service; the presumptive period for a psychosis is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.  

Where there is a prior RO decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Elkins v. West, 12 Vet. App. 
209, 218 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In May 1974, the veteran filed a claim for service connection 
for a nervous disorder.  In support of his claim, the 
appellant submitted a May 1973 treatment report from Fredric 
W. Feist, M.D., who indicated that he had treated the veteran 
for a nervous disorder which had had its onset three weeks 
previously.  The impression was acute paranoid type 
schizophrenic reaction.  The veteran also submitted VA 
hospitalization and examination reports, dating from April to 
July 1974, reflecting diagnoses of paranoid schizophrenic 
reaction.  Service medical records were silent for any 
objective findings or subjective complaints of a psychiatric 
disorder.  

In a September 1974 rating decision, the RO denied service 
connection for schizophrenia and notified the veteran.  The 
veteran did not file an appeal within twelve months of the 
RO's September 1974 notice letter.  In November 1976, the 
veteran sought to reopen his claim for service connection for 
a "nervous" disorder.  At that time, the veteran submitted 
numerous private and VA medical reports, reflecting that he 
had continued to seek treatment for his schizophrenia.  
Additional service medical records were received and were 
negative for any psychiatric complaints.  Lay statements and 
a transcript of testimony from a December 1979 hearing at the 
RO in Montgomery, Alabama were also of record. 

In a March 1980 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for schizophrenia as it was cumulative in 
nature and not otherwise persuasive insofar as establishing 
onset of a psychiatric disorder in service, or manifestations 
of a psychosis within one year of discharge.  Thereafter, in 
August 1981, the veteran filed a claim to reopen the issue of 
entitlement to service connection for schizophrenia.  In 
support of his claim, he submitted a July 1981 treatment 
report from Dr. Fredric W. Feist and statements from his 
service comrades, dated in July and August 1981.  In a 
September 1981 rating decision, the RO determined that the 
evidence submitted by the veteran was cumulative and that new 
and material evidence had not been submitted to reopen a 
claim for service connection for schizophrenia.  The veteran 
was informed of the RO's decision that same month.  

The additional evidence added to the record after the 
September 1981 RO decision includes a December 1987 
examination before a board of three VA examiners, wherein it 
was determined that the veteran had an apparent psychotic 
episode while on active duty and that he continued to have 
residuals symptoms which were complicated by PTSD.  In 
addition, in an August 1995 report, submitted by Dr. Fredric 
W. Feist, it was indicated that the veteran's schizophrenia 
apparently began after an ambush in Vietnam in 1965.  Both of 
these medical reports are new to the record, and in view of 
the less stringent standard for materiality set forth in 
Hodge, the Board finds that these reports are new evidence 
which bears directly and substantially on the question of 
whether the veteran's current schizophrenia was incurred as a 
result of the appellant's active service in Vietnam.  
Accordingly, the veteran's claim for service connection for 
schizophrenia is reopened.

Having reopened the veteran's claim of entitlement to service 
connection for schizophrenia, the next step is consideration 
as to whether the claim is well grounded.  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206-7 
(1999); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Having reviewed the evidence of record, particularly the 
noted December 1987 examination by a board of three VA 
examiners and the August 1995 treatment report by Dr. Feist, 
the Board finds that the veteran's claim of entitlement to 
schizophrenia is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  In other words, the claim is plausible 
and capable of substantiation.  

The veteran's service medical records reflect no complaints 
of, or treatment for, a psychiatric disorder.  The first 
post-service evidence of schizophrenia was in 1973.  At that 
time, Dr. Feist, the veteran's private physician, indicated 
that he had treated the veteran in April 1973, and a 
diagnosis of acute paranoid schizophrenia was entered.  
Numerous VA and private medical reports, dating from 1974 to 
1980, reflect that the veteran sought continuous treatment 
for his schizophrenia and was hospitalized on several 
occasions. 

A December 1987 examination report by a board of three VA 
examiners reflects that the veteran reported having suffered 
"a nervous breakdown" while stationed in Vietnam.  The 
appellant related that in 1965, he decompensated and was seen 
by a psychiatrist.  He indicated that during service, he 
suffered from auditory hallucinations, paranoid delusions, 
visual hallucinations and ideas of reference.  After service, 
the veteran related that he suffered from severe depression, 
and that he had sought treatment from Dr. Feist in 1973.  
After an examination of the veteran, the three VA examiners 
commented that the veteran had an apparent psychotic episode 
while on active duty and that he continued to have some 
residual symptoms which were complicated by underlying PTSD 
symptoms.  

An August 1995 treatment report, submitted by Dr. Fredric W. 
Feist, reflects that he initially treated the appellant in 
April 1973, and that the veteran had paranoid delusions, 
ideas of reference and paranoia.  The veteran indicated that 
he had been diagnosed as having paranoid type schizophrenia 
during service, and that its onset began in August 1965 when 
his platoon was ambushed.  The appellant related that he was 
the sole survivor of 44 men.  Shortly after the ambush, the 
veteran indicated that he experienced auditory hallucinations 
and that God spoke to him.  Dr. Feist opined that the 
veteran's schizophrenia had its onset following the 1965 
ambush in Vietnam.  

The Board finds that the December 1987 VA opinion, and the 
August 1995 opinion of Dr. Feist, the veteran's private 
physician, support the appellant's contention that his 
schizophrenia started during his active service in Vietnam.  
While schizophrenia was not diagnosed during a January 1997 
VA examination, the examiner did not suggest that the earlier 
diagnoses were in error.  In view of the favorable evidence 
and the absence of evidence to the contrary, the Board 
concludes that the record, taken as a whole, supports the 
veteran's claim of entitlement to service connection for 
schizophrenia.  Therefore, this benefit is granted.


ORDER

A 100 percent rating for PTSD is granted subject to law and 
regulations governing the payment of monetary benefits.

The claim of entitlement to a TDIU, being moot, is dismissed 
for lack of jurisdiction.


New and material evidence having been submitted, the claim 
for service connection for a schizophrenia is reopened, and 
service connection is granted.


______________________________	_______________________________
DEREK R. BROWN			SHANE A. DURKIN
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


______________________________	_______________________________
F.JUDGE FLOWERS			BRUCE KANNEE
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

